DETAILED ACTION
 Notice of Pre-AlA or AIA  Status The present application is being examined under the pre-AlA first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/21 has been entered.
Status of Claims
Due to communications filed 7/26/21, the following is a final office action. Claims 1-20 are cancelled. Claims 21, 32, 39 are amended. Claim 29 is cancelled.  Claims 21-28, and 30-40 are pending in this application and are rejected as follows. 
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 21-28, and 30-40 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

With regard to the present claims 21-28, and 30-40, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory. In addition, the claim recites a judicial exception. The claims as a whole recite a method of Mental Processes. The claimed invention is a method that allows for access, update and analysis of electronic shipping records related to containers, which is a concept performed in the human mind (including an observation, evaluation, judgement or opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally "apply" the concept of accessing, updating, and analyzing shipment information relating to containers in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing shipment records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

 Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally "apply" the concept of accessing, updating and analyzing shipment information related to containers in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
Response to Arguments
Applicant's arguments filed 7/15/20 have been fully considered but they are not persuasive.

With regard to the 101, Applicant has amended claim 21 as follows:
“access a gateway capacity profile for each of the plurality of gateways from
a database in the at least one memory, the gateway capacity profile including a
deconsolidation capacity for the gateway, wherein the deconsolidation capacity is
determined prior to carrier booking and container departure by:”
“based at least in part on the available deconsolidation capacity for each
gateway, generate a gateway balancing recommendation for assigning the
container to first gateway of the plurality of gateways, the first gateway being
within a group of associated gateways eligible to receive the container, the gateway
balancing recommendation being stored at a networked database;” and

“based at least in part on the available deconsolidation capacity for the first
gateway and the group of associated gateways, communicate a gateway
assignment for the container to a container shipment carrier based on the
gateway balancing recommendation from the networked database identifying the
first gateway instead of one of the other gateways within the group of associated
gateways having a lower available deconsolidation capacity at an estimated time
of arrival of the container.”

Applicant argues that as amended, that the claim is integrated into a practical application and provides significantly more than the recited abstract idea, under prong Two of step 2A.  Applicant specifically argues that claim 21 recites additional elements including a database storing gateway capacity profiles for a plurality of gateways and a networked database configured to store gateway balancing recommendations, where the additional elements impose a meaningful limit on the abstract idea.  However, Examiner respectfully disagrees.  Including “a database storing gateway capacity profiles for a plurality of gateways and a networked database configured to store gateway balancing recommendations” is considered mental steps automated by a general purpose computer since a database is considered a conventional data store/general purpose computer, and the action of storing is merely an abstract idea.  In addition, none of the highlighted limitations the Applicant has emphasized above impose a meaningful limit on the abstract idea.  
	With regard to Step 2B, Applicant argues that the elements of claim 212 provide significantly more than the abstract idea itself.  However, Examiner respectfully disagrees.  There are no tangible devices added for a specific reasons, or no devices being controlled.  Examiner therefore maintains that there is nothing significantly more in the present claims.
In addition, Applicant argues that the claim taken as a whole imposes meaningful limitations on the scope of the claim.  However, Examiner disagrees.  The claim taken as a whole merely discloses a concept of generally applying the concept of accessing, updating, and analyzing shipment information relating to containers in a computer environment, which is an abstract idea.
As per independent claim 32, this claim recit4es substantially the same limitations discussed above in reference to independent claim 21, and is therefore still rejected for similar reasons.
As per independent claim 39, this claim recit4es substantially the same limitations discussed above in reference to independent claim 21, and is therefore still rejected for similar reasons.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
September 9, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628